
	
		III
		111th CONGRESS
		2d Session
		S. RES. 458
		IN THE SENATE OF THE UNITED STATES
		
			March 17, 2010
			Mr. Reid (for himself
			 and Mr. McConnell) submitted the
			 following resolution; which was considered and agreed to
		
		RESOLUTION
		To provide for the appointment of a
		  committee to receive and to report evidence with respect to articles of
		  impeachment against Judge G. Thomas Porteous, Jr.
	
	
		That pursuant to Rule XI of the Rules
			 of Procedure and Practice in the Senate When Sitting on Impeachment Trials, the
			 Presiding Officer shall appoint a committee of twelve senators to perform the
			 duties and to exercise the powers provided for in the rule.
		2.The
			 majority and minority leader shall each recommend six members, including a
			 chairman and vice chairman, respectively, to the Presiding Officer for
			 appointment to the committee.
		3.The
			 committee shall be deemed to be a standing committee of the Senate for the
			 purpose of reporting to the Senate resolutions for the criminal or civil
			 enforcement of the committee's subpoenas or orders, and for the purpose of
			 printing reports, hearings, and other documents for submission to the Senate
			 under Rule XI.
		4.During proceedings
			 conducted under Rule XI the chairman of the committee is authorized to waive
			 the requirement under the Rules of Procedure and Practice in the Senate When
			 Sitting on Impeachment Trials that questions by a Senator to a witness, a
			 manager, or counsel shall be reduced to writing and put by the Presiding
			 Officer.
		5.In
			 addition to a certified copy of the transcript of the proceedings and testimony
			 had and given before it, the committee is authorized to report to the Senate a
			 statement of facts that are uncontested and a summary, with appropriate
			 references to the record, of evidence that the parties have introduced on
			 contested issues of fact.
		6.(a)The actual and
			 necessary expenses of the committee, including the employment of staff at an
			 annual rate of pay, and the employment of consultants with prior approval of
			 the Committee on Rules and Administration at a rate not to exceed the maximum
			 daily rate for a standing committee of the Senate, shall be paid from the
			 contingent fund of the Senate from the appropriation account
			 Miscellaneous Items upon vouchers approved by the chairman of
			 the committee, except that no voucher shall be required to pay the salary of
			 any employee who is compensated at an annual rate of pay.
			(b)In carrying out
			 its powers, duties, and functions under this resolution, the committee is
			 authorized, in its discretion and with the prior consent of the Government
			 department or agency concerned and the Committee on Rules and Administration,
			 to use on a reimbursable, or nonreimbursable, basis the services of personnel
			 of any such department or agency.
			7.The
			 committee appointed pursuant to section one of this resolution shall terminate
			 no later than 60 days after the pronouncement of judgment by the Senate on the
			 articles of impeachment.
		8.The
			 Secretary shall notify the House of Representatives and counsel for Judge G.
			 Thomas Porteous, Jr. of this resolution.
		
